This is a civil action in which the plaintiffs sought to recover for damages resulting from alleged misrepresentation and deceit in a real estate transaction. In the Superior Court, the plaintiffs alleged that they had relied to their detriment upon false representations, made by the agent handling the transaction, regarding the purchasers’ financial status. Sitting without a jury, the trial justice found that the agent had not indulged in making a statement of fact but had merely stated her belief concerning the reliability of the potential purchasers. The trial justice found that the plaintiffs therefore had not met the strict standard of proof necessary to establish intentional misrepresentation. Halpert v. Rosenthal, 107 R.I. 406, 412, 267 A.2d 730, 733 (1970). He thus entered judgment for the defendants and this appeal followed. The plaintiffs are now before us in response to our order asking them to show cause why their appeal should not be dismissed in light of the great weight that we accord to the findings of fact of a trial justice sitting without a jury. Russo *969v. Stearns Farms Realty, Inc., 117 R.I. 387, 391, 367 A.2d 714, 717 (1977).
Oster, Groff ir Prescott, George M. Prescott, for plaintiffs.
Higgins, Cavanagh ir Cooney, John T. Walsh, Jr., John T. Walsh, (for defendants Marion Heywood and Henry W. Cooke Co.).
After considering the briefs in the case and listening to oral argument, we are of the opinion that the plaintiffs have failed to show cause, and consequently, the appeal is hereby denied and dismissed.
Mr. Justice Joslin did not participate.